Exhibit 10.1


Transaction Bonus Agreement
This Transaction Bonus Agreement (this “Agreement”) is entered into and
effective as of DATE (the “Effective Date”), by and between athenahealth, Inc.
(together with its affiliates, the “Company”), and NAME (“you”).
In consideration of the mutual promises and consideration set forth herein, the
parties agree as follows:
1.At-Will Employment. This Agreement is not intended to and does not alter the
at-will nature of your employment with the Company or create a contract of
employment for any particular term. You acknowledge and agree that the
employment relationship that exists between you and the Company remains at-will.
Nothing contained in this Agreement affects any right of the Company or you to
terminate your employment at any time, nor creates any rights to continued
employment on your part.
2.Transaction Bonus. You shall be eligible to earn a transaction bonus in the
aggregate amount of [___] (the “Transaction Bonus”), subject to the terms and
conditions of this Agreement.
3.Payment of Transaction Bonus.
a.
Subject to your continuous employment through December 28, 2018 (the “First
Retention Date”), except as otherwise provided in Section 4 below, the Company
will pay you fifty percent (50%) of the Transaction Bonus (the “First Bonus”) on
such date.

b.
If the closing (the “Closing”) of the transactions contemplated by that certain
Agreement and Plan of Merger among the Company, May Holding Corp. and May Merger
Sub Inc. dated as of November 11, 2018, occurs on or prior to May 10, 2019 (the
date of the Closing, the “Second Retention Date”), the Company will pay you
fifty percent (50%) of the Transaction Bonus (the “Second Bonus”) within fifteen
(15) days following the Second Retention Date, subject to your continuous
employment through the Second Retention Date, except as otherwise provided in
Section 4 below. If the Closing does not occur on or prior to May 10, 2019 then
the Second Bonus will not be payable to you, the Company will have no obligation
with respect thereto and this Agreement will have no further force or effect.

4.Termination of Employment. If your employment with the Company ends prior to
the First Retention Date or the Second Retention Date for any reason other than
a Good Reason Resignation or termination by the Company without Cause, you will
forfeit the unpaid portion of the Transaction Bonus. In the event of a Good
Reason Resignation or if your employment is terminated by the Company without
Cause, (i) prior to the First Retention Date, you shall receive the First Bonus
within fifteen (15) days following such termination and you shall be eligible to
receive the Second Bonus in accordance with the terms of Section 3 only if the
Closing occurs on or prior to May 10, 2019 and (ii) following the First
Retention Date but prior to the Second Retention Date, you shall be eligible to
receive the Second Bonus in accordance with the terms of Section 3 only if the
Closing occurs on or prior to May 10, 2019. The terms “Good Reason Resignation”
and “Cause” shall have the meanings set forth in the Company’s Change in Control
Severance Plan for Certain U.S. Officers and Executives effective October 23,
2017 (the “CIC Plan”).




--------------------------------------------------------------------------------





5.Effect on Other Benefits. The payment of the Transaction Bonus will not alter
the amount of any regular wage payments or benefits you are entitled to receive
in connection with your employment with the Company. For purpose of
clarification, and without limiting the preceding sentence, the Transaction
Bonus shall not be considered in the computation of your “base salary” for any
purposes or for any benefits to which you may otherwise be entitled. For the
avoidance of doubt, the Transaction Bonus shall not be considered “eligible
earnings” for purposes of calculating any annual bonus payment for which you may
be eligible.
6.Confidentiality. You agree that this Agreement is confidential and that you
will not discuss the fact that it exists or its terms with anyone else except
your immediate family members, legal or tax advisors, or as required by law, and
provided that the individuals to whom disclosure is made under this paragraph
agree to maintain the confidential nature of this Agreement. You recognize that
any breach of this confidentiality provision would be a material breach of this
Agreement of a sort that would cause the Company irreparable injury in an amount
not readily quantifiable as damages, and the Company retains the right to seek
legal or equitable relief as a result of the breach.
7.Section 280G. For the avoidance of doubt, Section 5.05 of the CIC Plan shall
apply to the Transaction Bonus.
8.Withholding. The Company shall make such deductions, withholdings and other
payments from the amount payable to you pursuant to this Agreement which are
required by law.
9.Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties with respect to the subject matter hereof.
This Agreement may not be modified or amended or any terms or provisions waived
or discharged except in a written addendum signed by you and the Company. This
Agreement supersedes and replaces any prior agreement between the Company and
you relating to the subject matter hereof. For the avoidance of doubt, this
Agreement does not supersede or replace the Employment Agreement.
10.Termination of Agreement. This Agreement shall terminate and have no further
force and effect upon the earlier of (i) the payment of the Second Bonus and
(ii) on May 11, 2019 if the Closing has not occurred prior to such date.
11.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.
12.Governing Law. This document is governed in accordance with the laws of the
Commonwealth of Massachusetts, and the parties agree to the exclusive
jurisdiction of the state and federal courts of the Commonwealth of
Massachusetts in connection with any dispute arising under or relating to this
Agreement. Any dispute arising under this Agreement shall be handled in
accordance with the dispute resolution procedures in the Employment Agreement.


[signature page to follow]




--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
stated above.


NAME
   






_________________________________


Date:
athenahealth, Inc.


By:




_________________________________


Name:
Title:







